Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in this Amendment No.2 to the Registration Statement (No.333-164291) on FormS-1 of Recovery Energy, Inc. of our report dated April14, 2010, relating to our audit of the consolidated financial statements of Recovery Energy, Inc., as of December 31, 2009 and for the period from its inception (March 6, 2009) to December 31, 2009. We also consent to the reference to our firm under the caption “Experts,” which is part of this Registration Statement. /s/ HEIN & ASSOCIATES LLP Denver, Colorado August 13, 2010
